DETAILED ACTION
	This Office action is in response to the IDS filed 17 August 2021.  In view of the vacated Notice of Allowance, claims 1-3, 11-13, 16-22 are currently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 August 2021 and 20 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 28 May 2021 is vacated in view of one or more items of information contained in the IDS submitted on 17 August 2021.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the semiconductor" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is intended to refer to the previously recited semiconductor device, the semiconductor structure, the first semiconductor layer, or the second semiconductor layer.  For the purposes of examination, it is assumed the above limitation is intended to refer to --the semiconductor structure--.  Claims 21-22 depend from claim 20 and thus contain the above indefinite limitation by virtue of their dependency.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 12, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/063501 to Goto et al. (citations refer to the attached English machine translation; hereinafter “Goto”).
Regarding independent claim 1, Goto (Fig. 1) discloses a semiconductor device comprising: 
3, a second semiconductor layer 5, and an active layer 4; 
a first electrode 91 provided on a first surface of the first semiconductor layer 3; 
a second electrode 81 provided on a first surface of the second semiconductor layer 5; 
the active layer 4 being provided between the first surface of the first semiconductor layer 3 and a second surface of the second semiconductor layer 5 that is opposite to the first surface of the second semiconductor layer 5; 
a first insulation layer 10 provided on the first surface of the first semiconductor layer 3, the first surface of the second semiconductor layer 5, and a side surface of the active layer 4, the first insulation layer 10 and the first electrode 91 being separated on the first surface of the first semiconductor layer 3;
a first cover electrode 92 provided on the first electrode 91 and the first semiconductor layer 3;
a second cover electrode 82 provided on the second electrode 81; and
a second insulation layer 11 provided on the first cover electrode 92, the second cover electrode 82, and the first insulation layer 10,
wherein the first insulation layer 10 is spaced apart from the second electrode 81 on the first surface of the second semiconductor layer 5, and
wherein the second cover electrode 82 overlaps the first insulation layer 10 in a direction that intersects the first surface of the second semiconductor layer 5.

Regarding claim 3, Goto (Fig. 1) discloses the semiconductor device of claim 1, wherein the first cover electrode 92 overlaps a section of the first insulation layer 10 on the first surface of the first semiconductor layer 3 and in a second direction parallel to the first surface (Fig. 1). 
Regarding claim 12, Goto (Fig. 1) discloses the semiconductor device of claim 3, wherein a first area of the section of the first insulation layer 10 overlapped by the first cover electrode 92 in the second direction is smaller than a second area of a region of the first surface of first semiconductor layer 3 between the first insulation layer 10 and the first electrode 91 (the “first area” and “second area” are interpreted as selected parts (i.e., areas) of the respective recited regions, thus the “first area” and “second area” can be selected to have sizes that meet the required relationship of the claim). 
Regarding claim 13, Goto (Fig. 1) discloses the semiconductor device of claim 12, wherein a ratio of the second area to the first area ranges between 1:0.15 and 1:1 (the “first area” and “second area” are interpreted as selected parts (i.e., areas) of the respective recited regions, thus the “first area” and “second area” can be selected to have sizes that meet the required relationship of the claim). 
Regarding claim 16, Goto (Fig. 1) discloses the semiconductor device of claim 1, wherein the second insulation layer 11 includes a first opening over the first cover electrode 92 and a second opening over the second cover electrode 82, and wherein the semiconductor device further comprises: a first bump electrode provided in the first opening of the second insulation layer and on the first cover electrode (p. 7, highlighted portion); and a second bump electrode provided in the second opening of the second insulation layer and on the second cover electrode (p. 8, highlighted portion).
Regarding claim 17, Goto (Fig. 1) discloses the semiconductor device of claim 1, wherein: each of the first semiconductor layer and the second semiconductor layer includes a material having an empirical formula In.sub.x1Al.sub.y1Ga.sub.1-x1-y1N (0.ltoreq.x1.ltoreq.1, 0.ltoreq.y1.ltoreq.1, 0.ltoreq.x1+y1.ltoreq.1) (p. 4, second highlighted portion; p. 5, highlighted portion), and the semiconductor device emits ultraviolet (UV)-C radiation (p. 4, first highlighted portion).  

Regarding independent claim 20, Goto (Fig. 1) discloses a semiconductor device comprising: 
a semiconductor structure including a first semiconductor layer 3, a second semiconductor layer 5, and an active layer 4; 
a first electrode 91 provided on a first surface of the first semiconductor layer 3; 
a second electrode 81 provided on a first surface of the second semiconductor layer 5; 
the active layer 4 being provided between the first surface of the first semiconductor layer 3 and a second surface of the second semiconductor layer 5 that is opposite to the first surface of the second semiconductor layer 5; 
a first insulation layer 10 provided on the first surface of the first semiconductor layer 3, the first surface of the second semiconductor layer 5, and a side surface of the active layer 4, the first insulation layer 10 and the first electrode 91 being separated on the first surface of the first semiconductor layer 3;
a first cover electrode 92 provided on the first electrode 91 and the first semiconductor layer 3;
a second cover electrode 82 provided on the second electrode 81,
wherein a plan view of the semiconductor (Fig. 2) includes a light emitting region (containing 4; see also Fig. 1) that includes a surface of the second cover electrode 82 that is opposite to the first surface of the second semiconductor layer 5, and a non-light emitting region that includes a surface of the first cover electrode 92 that is opposite to the first surface of the first semiconductor layer 3, and wherein an area of the non-light emitting region is smaller than an area of the light emitting region (Fig. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto.
Regarding claim 2, Goto (Fig. 1) discloses the semiconductor device of claim 1, wherein the first insulation layer 10 and the first electrode 92 are separated on the first surface of the first semiconductor layer 3 by a distance, however fails to expressly disclose the distance ranges between 1 µm and 10 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to provide the claimed distance of separation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the distance is considered a result effective variable because it affects the overall size of the semiconductor device.  Thus the ordinary artisan would have been motivated to modify the distance for the purpose of adjusting the size of the device in order to meet design requirements. 
Regarding claim 11, Goto (Fig. 1) discloses the semiconductor device of claim 3, wherein the section of the first insulation layer 10 overlapped by the first cover electrode 92 in the second direction, however fails to expressly disclose the section has a width that is less than 4 µm in the second direction.   It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to provide the claimed width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the width is considered a result effective variable because it affects the overall size of the semiconductor device.  Thus the ordinary artisan would have been motivated to modify the distance for the purpose of adjusting the size of the device in order to meet design requirements. 
Regarding claim 21, Goto (Fig. 1) discloses the semiconductor device of claim 20, however fails to expressly disclose wherein a ratio of the area of the non-light emitting region to the area of the light emitting region ranges between 1:1.1 and 1:1.15.  It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to provide the claimed area ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the ratio of the area of the non-light emitting region to the area of the light emitting region is considered a result effective variable because it affects the overall size and light output of the semiconductor device.  Thus the ordinary artisan would have been motivated to modify the distance for the purpose of adjusting the size and output of the device in order to meet design requirements.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 20 above, and further in view of JP 2011-258670A to Izuka et al. (citations refer to the attached English machine translation; hereinafter “Izuka”).
Regarding claim 22, Goto (Fig. 1) discloses the semiconductor device of claim 20, however fails to expressly disclose wherein the second cover electrode includes a plurality of second branch electrodes extending in a first plan direction and a second connection electrode connecting the plurality of second branch electrodes, and the first cover electrode includes a plurality of first branch electrodes provided between second branch electrodes and a first connection electrode connecting the plurality of first branch electrodes.  In the same field of endeavor, Izuka (Fig. 7) discloses a semiconductor device including a second cover electrode 16 includes a plurality of second branch electrodes extending in a first plan direction and a second connection electrode connecting the plurality of second branch electrodes, and the first cover electrode 17 includes a plurality of first branch electrodes provided between second branch electrodes and a first connection electrode connecting the plurality of first branch electrodes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goto to include branched electrodes as disclosed in Izuka for the purpose of increasing device efficiency and luminance (Izuka, p. 5, highlighted portion).

Allowable Subject Matter
Claims 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 18 recites, inter alia, the first electrode includes a first surface facing the first surface of first semiconductor layer and a second surface that is opposite to the first surface of first semiconductor layer, the first electrode includes protrusions extending from the second surface of the first electrode in the first direction, and a groove provided on the second surface of the first electrode and between the protrusions, and the first cover electrode extends into the groove of the first electrode.  These limitations, in combination with the remaining limitations of the claim, are not anticipated or rendered obvious by the prior art.  Claim 19 depends from independent claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
3 December 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813